Koch, J.,
A pleading may be struck from the record only when it does not conform to the provision of the Practice Act of May 14, 1915, § 21, P. L. 483. But the reasons assigned in support of this motion refer to the substance instead of the form of the statement of claim. In general, the objections raised to the statement amount to this, that the statement is not sufficiently specific, or that it is not self-sustaining. When a statement is not sufficiently specific a rule to show cause why it should not be made more specific may be taken: Rhodes v. Terheyden, 272 Pa. 397. Or, if the statement be not self-sustaining, an affidavit of defence raising a question of law may be filed.
The motion is overruled.
From M. M. Burke, Shenandoah, Pa.